Citation Nr: 0031564	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughters




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran passed away in July 1998.  The death certificate 
lists coronary atherosclerotic heart disease as the immediate 
cause of death.  It lists varicose veins, a cerebrovascular 
accident, and atrial fibrillation as the underlying causes of 
death.  


It lists congestive heart failure as another significant 
condition contributing to death.  It also indicates that 
tobacco use probably contributed to the veteran's death, but 
that it was unknown as to whether alcohol contributed to 
death.  

During his lifetime the veteran was service connected for a 
gunshot wound to the left chest with deficiencies and non 
union of fractures of the 4th and 11th ribs, hemothorax 
following thoracotomy and repair diaphragmatic hernia (60 
percent); splenectomy, residual of gunshot wound, left side 
of back (30 percent); and a gunshot wound of the left arm 
(noncompensable).  His combined rating was 70 percent.  

Service medical records reveal that the veteran was struck by 
a machine gun bullet in March 1945.  The bullet grazed the 
left arm and entered the chest at the 7th interspace, 
posterior axillary line, and emerged from the chest at the 
11th interspace near the spinous process on the left side.  

In July 1945 the veteran underwent a left thoracotomy.  On 
entering the pleural cavity, the stomach, colon and omentum 
were found herniated through a large tear through the 
diaphragm.  The spleen was protruding through the margin of 
the diaphragm and a foreign body was seen and felt in the 
superior pole.  An accessory spleen had herniated completely 
through the posterior lateral portion of the hernial defect 
and was firmly attached to the chest wall at the lateral 
margin of the diaphragm.  

After reduction of the stomach and colon, the spleen and 
accessory spleen were removed and the diaphragm was repaired.  
The thorax was closed without drainage.  On follow-up, a left 
hemothorax was found.  


In July 1945 the veteran was seen for acute epigastric pain.  
He reported consuming two bottles of beer that afternoon.  
The initial assessment was acute gastritis.  A subsequent 
assessment concluded that the gastritis was due to the 
ingestion of beer and whiskey.  

A progress note from November 1945 documented a partial 
collapse of the left lung, noted parenthetically as a 
diaphragm hernia.  

On VA examination in February 1947 the veteran's gunshot 
wound residuals were evaluated.  Based on his examination, 
the examiner found that there was very little, if any, 
evidence of a disability.  He further concluded that any 
disability present would be very mild in degree.  

In June 1950 the veteran was admitted to the VA Hospital 
(VAH) in Houston with epigastric pain.  He reported first 
experiencing such pain in 1947.  The final diagnosis was a 
duodenal ulcer.  Private progress notes from 1951 to 1952 
document treatment of the duodenal ulcer.  It was indicated 
that he had undergone surgery following the rupture of his 
diaphragm.  

There are no medical records on file between 1952 and 1961.  

In September 1961 the veteran was admitted to the Houston 
VAH.  A history of intermittent ulcer problems since 1950 was 
reported.  It was also noted that he was first found to have 
high blood pressure about three years prior to this 
admission, and that he was being treated for hypertension.  
The diagnoses were a peptic ulcer of the duodenum and 
hypertensive cardiovascular disease due to essential 
hypertension.  It was also noted that electrocardiography 
revealed left ventricular hypertrophy.  

In August 1970 the veteran was diagnosed with diabetes 
mellitus as well as possible liver disease.  A long history 
of excessive ethanol intake was noted.  

Subsequent progress notes indicate continued treatment of the 
hypertension and diabetes.  

In September 1981 the veteran was first diagnosed with 
varicose veins.  

In March 1982 the veteran was seen for pulmonary nodule of 
the upper right lobe.  The post-operative diagnosis was 
inflammatory disease of the right upper lobe.  

In June 1988 the veteran underwent an antrectomy, vagotomy, 
and Billroth II anastomosis for bleeding peptic ulcer 
disease.  

In January 1991 the veteran was admitted to West Oaks 
Psychiatric Hospital for a longstanding problem with alcohol.  
The diagnosis on discharge was alcohol dependence with 
withdrawal symptoms.  

In March and April of 1994 the veteran was treated at Gulf 
Coast Medical Center for congestive heart failure.  It was 
noted that he had a history of heavy smoking for about 48 
years.  

In April 1997 the veteran was seen at Polly Ryon Memorial 
Hospital with a history of atrial fibrillation, and was 
treated for a transient ischemic attack with a differential 
diagnosis of an embolic cerebrovascular accident.  The 
discharge diagnoses were a left-sided cerebrovascular 
accident, atrial fibrillation, congestive heart failure, 
hypertension, Type II diabetes, and a history of alcoholism.  

In January 1998 the veteran was admitted to Polly Ryon 
Memorial Hospital where he was diagnosed with respiratory 
failure with hypercapnia, chronic obstructive pulmonary 
disease (COPD), decompensation of congestive heart failure 
with fluid retention, chronic atrial fibrillation, 
hypertension, and an old cerebrovascular accident.  

In May 1998 the veteran was seen at the Polly Ryon Memorial 
Hospital for leg ulcers.  On examination, the assessment was 
ulcer on varicose vein with a rupture of the varicose vein 
with acute bleeding, and a history of multiple other medical 
problems.  

In June 1998 the veteran was admitted to Southwest Memorial 
Hospital with multiple coronary artery problems, congestive 
heart failure, ischemic cardiomyopathy, anginal syndrome, 
atherosclerotic aorta ileac disease, femoral popliteal 
disease, and venous insufficiency with stasis dermatitis and 
ulcerations.  He was admitted for the initial stages of 
revascularization with a coronary artery bypass.  The veteran 
was discharged on July 6, 1998 and passed away on July 11, 
1998.  

In her claim for service connection of the cause of death, 
the appellant has contended that the veteran's heart problems 
which lead to his death were the result of the in-service 
gunshot wounds.  She also appeared to contend that the 
veteran's ulcers were related to service and that these 
ulcers contributed to the veteran's death.  

There is no medical evidence in the record that sufficiently 
addresses the issue of whether the cause of the veteran's 
death was related to service or to a service connected 
disease or injury.  

Therefore, there is no nexus or link between the cause of 
death and service.  Previously, this would have resulted in 
the claim being denied as not well-grounded.  

However, the law has recently been significantly altered.  
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) has essentially modified the 
adjudication of all pending claims.  


The new law in part revises the former 38 U.S.C.A. § 5107(a) 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  It also more 
specifically enumerates the requirements of the duty to 
assist.  

With respect to examinations and opinions, the new law 
mandates that an examination or opinion shall be arranged 
where the record:

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

As there is no medical evidence which sufficiently addresses 
the issue of the etiology of the cause of death and its 
relationship, if any, to service, the Board is of the opinion 
that the record therefore does not contain sufficient 
evidence to make a decision on the claim.  Thus, an advisory 
opinion should be scheduled to address this issue.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

It appears from the record that the RO has obtained the vast 
majority of the veteran's medical records.  However, it 
appears that the complete records of Dr. BLH have not been 
obtained.  

Dr. BLH reported treating the veteran in February 1982 for 
multiple medical problems.  However, his actual treatment 
records are not on file.  The RO should attempt to obtain 
these records.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C.A. § 5103A(b)).  

The appellant has also indicated that the veteran was 
hospitalized for about six weeks at the Houston VA Medical 
Center (VAMC) for an ulcer around 1949 or 1950.  Transcript, 
p. 6 (June 13, 2000).  She also indicated that he was seen by 
a psychiatrist during his stay there.  Tr., p. 7.  

It appears that the record contains the 'Final Summary' of 
the veteran's VA hospitalization for an ulcer.  It indicates 
that he was treated for a duodenal ulcer and that he was 
admitted April 2, 1950 and discharged May 31, 1950.  

The testimony provided at the June 2000 Board hearing 
indicates that there may be additional hospitalization 
records that have not yet been obtained from the Houston VA 
Medical Center (VAMC).  Complete VA hospitalization records 
as well as any other outstanding records should be obtained 
from the Houston VAMC.  

Finally, the Board notes that in March 1982 the veteran 
submitted a written statement advising that he wished to file 
for 100 percent disability, and indicated that this was due 
in part to the fact that he was no longer working.  The Board 
is of the opinion that the veteran reasonably raised a claim 
for increase and a claim for a total disability evaluation 
due to individual unemployability (TDIU).  

However, the basis of the veteran's claim is unclear.  It is 
unclear as to whether his claim was based on his service 
connected impairments.  The RO noted as much and indicated 
that it would attempt to clarify this with the veteran.  
However, there is little clear indication that any further 
development was completed.  

While the basis of the claim is not entirely clear, the Board 
is of the opinion that the veteran's contention that he 
should be 100 percent disabled and could no longer work 
reasonably raised claims for increased ratings and a TDIU 
evaluation.  This is because such a statement indicated an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs.  See 
38 C.F.R. §§ 3.1(r), 3.155 (2000).  

It does not appear that any of these claims were ever 
formally adjudicated by the RO.  They therefore were still 
pending at the time of his death.  

When the appellant submitted her claim for dependency and 
indemnity compensation, she also raised a claim for accrued 
benefits.  38 C.F.R. § 3.152(b).  

In its September 1998 notice, the RO generally denied 
entitlement to accrued benefits.  However, there is no 
indication that the issues of entitlement to a TDIU 
evaluation; and entitlement to increased evaluations for a 
gunshot wound to the left chest, splenectomy, and residuals 
of a gunshot wound to the left arm were ever specifically 
adjudicated for the purpose of accrued benefits.  

As these issues have been neither procedurally developed nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

If it is found that the veteran warranted a total disability 
rating based on either the Rating Schedule or a TDIU 
evaluation at any time after the March 1982 claim and was so 
rated at the time of his death, the RO should then adjudicate 
the issue of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  Timberlake v. Gober, No. 96-1637 (U.S. Vet. 
App. Sept. 15, 2000); Carpenter (Angeline) v. West, 11 Vet. 
App. 140, 147 (1998).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  

In particular, the RO should obtain all 
treatment records from Dr. BLH and all VA 
treatment and hospitalization records 
from the Houston VA Medical Center.  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should request a 
VA advisory opinion from an appropriate 
medical specialist to carefully review 
the records pertaining to the veteran's 
medical history and the cause of his 
death.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist in 
conjunction with the review of the 
records and the medical opinion report 
should be annotated in this regard.  

The examiner should review all evidence 
of record, including the service medical 
records.  After reviewing the entire 
record, the examiner should answer the 
following:  

(a) Is it at least as likely as not that 
the cause of the veteran's death is 
related to military service?  

(b) Is it at least as likely as not that 
the cause of the veteran's death is 
secondary to a disease or injury 
incurred in service?  The answer to 
this question should include a 
determination as to whether the cause 
of death was secondary to the 
veteran's gunshot wounds; whether the 
veteran's ulcers were incurred in 
service; and if so, whether, and if so 
how, these ulcers contributed to the 
veteran's death. 

In answering the above questions, the 
examiner is to provide a thorough 
rationale that fully explains any 
conclusions, opinions, or findings that 
are made.  

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for the cause 
of the veteran's death.  

The RO should also adjudicate the issues 
of entitlement to a TDIU evaluation, and 
entitlement to increased evaluations for 
a gunshot wound to the left chest with 
deficiencies and non union of the 
fractures of the 4th and 11th ribs, 
hemothorax, and diaphragmatic hernia 
repair; splenectomy, residuals of a 
gunshot wound, left side of back; and a 
gunshot wound to the left arm, for the 
purpose of accrued benefits.  

If upon adjudication of the accrued 
benefits claims it is determined that the 
veteran was entitled to a total 
disability evaluation and is so evaluated 
at the time of his death, then the RO 
should adjudicate the issue of 
entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318.  Timberlake, supra.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
